MEMORANDUM**
Rimas Juozas Kregzde, a native of Lithuania,*1201 petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s denial of his applications for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a) & 1253(h), and the denial of his application for suspension of deportation under 8 U.S.C. § 1254(a)(1). We have jurisdiction over the asylum and withholding applications pursuant to 8 U.S.C. § 1105a(a),2 and we deny that portion of the petition. We lack jurisdiction to review the BIA’s discretionary decision that Kregzde failed to show extreme hardship, Torres-Aguilar v. INS, 246 F.3d 1267, 1270 (9th Cir.2001), and we therefore dismiss that portion of the petition.
We review for substantial evidence the BIA’s determination that an applicant has not established eligibility for asylum, and we must uphold the BIA’s decision unless the evidence compels a contrary result. Kazlauskas v. INS, 46 F.3d 902, 905 (9th Cir.1995). Substantial evidence supports the BIA’s determination that, due to the political changes in Lithuania, Kregzde failed to establish an objectively well-founded fear of future persecution. See id. at 906. Therefore, the evidence does not compel a finding of eligibility for asylum or withholding of deportation. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (asylum); Fisher v. INS, 79 F.3d 955, 965 (9th Cir.1996) (en banc) (withholding).
We are not persuaded by Kregzde’s remaining contentions.
PETITION FOR REVIEW DENIED in part, and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the *120courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Kregzde was born in Lithuania while it was part of the former Soviet Union. He disputes the INS's contention that he is therefore a citizen of the current country of Lithuania. Because it is not material to the resolution of his petition for review, we do not address this dispute between the parties.


. The Illegal Immigration Reform and Immigrant Responsibility Act of 1996 ("IIRIRA") repealed 8 U.S.C. § 1105a and replaced it with a new judicial review provision codified at 8 U.S.C. § 1252. See IIRIRA § 306(c)(1), Pub. L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996), as amended by Act of Oct. 11, 1996, Pub. L. No. 104-302, 110 Stat. 3656. However, because the new review provision does not apply to petitioners whose deportation proceedings commenced before April 1, 1997, this court continues to have jurisdiction pursuant to 8 U.S.C. § 1105a. See IIRIRA § 309(c)(1); Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997).